Citation Nr: 1610891	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-42 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities claimed as arthritis. 
 
2. Entitlement to service connection for bilateral hand disabilities claimed as arthritis. 
 
3. Entitlement to service connection for a back disability (claimed as middle back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Nashville Tennessee, regional office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the above claimed disabilities.

The Board remanded this matter in June 2013 for VA examinations to be conducted; VA examinations have been conducted and associated with the claims file.

The Veteran requested a videoconference Board hearing which was scheduled for July 2011.  The Veteran was properly notified of the hearing by letter dated June 2011.  The Veteran did not appear for the hearing, nor did he notify VA at any point giving good cause for his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, upon review of the evidence, the Board finds that further development for the claims is necessary to afford the Veteran every possible consideration.  

The Veteran's DD-214 reflects that he served as a general construction machine operator.  Service treatment records show that in January 1970, he was struck in the middle of his lower back by a rock, with pain, tenderness and some swelling in that area.  No laceration or bone damage was apparent.  A January 1971 note described back pain as the result of an accident that recurred approximately 0100 hours.  He was assessed with complaints of back pain continuing.  The records are silent for any complaints of knee or hand problems.  A January 1972 statement of medical condition revealed there was no change in his medical condition since his separation examination.  The actual separation examination itself is not of record. 

On file is an April 2009 letter from B.W., NP, who noted that the Veteran's pertinent medical problems included multiple past orthopedic injuries with chronic osteoarthritis of the spine, both knees and both hands.  She opined that the Veteran has extensive osteoarthritis with daily stiffness and pain in his spine and multiple other joints which may possibly be related to past operation of heavy construction equipment, his assigned duties during military service.

The Veteran appeared for VA examinations in July 2013.  The examiner found degenerative joint disease of the lumbar spine, bilateral hands, and bilateral knees, but opined that these conditions were less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale was that the conditions had onset decades after service, and were more likely to be related to post-service injuries to his back, hands and knees relating to his work in construction and manual labor.  

The Veteran's representative submitted a post-remand brief in December 2015 stressing that the Veteran was a combat engineer in the military and his duties included heavy manual labor which caused great strain to the back, hands and knees and overuse of the joints.  The brief included citations to medical research suggesting that musculoskeletal disorders, tendonitis and other conditions are caused by carrying heavy weights on a daily basis.  It was contended that the VA examiner failed to consider his in-service duties while formulating an opinion.

In light of the medical research and additional argument submitted, as well as the conflicting medical opinions of record, the Board finds an additional VA examination necessary to offer a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the right or left knee, right or left hand, and back disability. The claims file must be provided to the examiner for review in connection with the examination.

(a)  With respect to each bilateral knee, bilateral hand, and back disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

(b)  In formulating the above opinions, the examiner is to consider the medical research cited in the Veteran's December 2015 post-remand brief, as well as the Veteran's contentions that his in-service duties of manual labor caused great strain and overuse of the joints contributing to his current claimed bilateral hand, bilateral knee, and back disabilities.

(c)  The examiner is also requested to consider the April 2009 letter from B.W., NP, who opined that the Veteran has extensive osteoarthritis with daily stiffness and pain in his spine and multiple other joints which may possibly be related to past operation of heavy construction equipment, his assigned duties during military service, with the July 2013 VA examiner's opinion which opines that the claimed conditions had onset decades after service, and were more likely to be related to post-service injuries to his back, hands and knees relating to his work in construction and manual labor.  To the extent possible, the examiner is requested to clarify the conflicting opinions.

A complete rationale for each opinion offered should be provided, and if the examiner finds an opinion requested to be speculative, he or she must explain why it is speculative.
 
2. Thereafter, and after undertaking any other development action deemed necessary, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC should issue a supplemental statement of the case and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b)  (West 2015) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


